DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of ZNF207, miRNA, lentivirus, and cisplatin in the reply filed on June 28, 2022 is acknowledged.

Status of Claims
Claims 1-9 are pending in the instant application. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1-2 and 4-9 are under examination on the merits in the instant case.

	Claim Rejections - Improper Markush Grouping
Claims 2 and 4-5 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
The Markush grouping of inhibitors targeting ZNF207, BRD7, PCID2, CDK9, MAD2L2, KDM1A, PUM2, GATA2, and TRIP12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The above species within the Markush grouping do not have a single structural similarity as each gene has a unique nucleotide sequence that is not shared with another thus the species do not have a common use flowing from a substantially shared structural similarity.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “further comprising delivering a vector including heterologous DNA expressing one or more sgRNAs.”  Claim 7, by virtue of claim dependency, recites the same limitation. 
Claims 6-7 fail to identify the recited “one or more sgRNAs.” That is, the claims fail to particularly point out and distinctly claim the exact identity of “sgRNAs”, for example, the nucleotide sequence of the sgRNA or the target of the sgRNA. Since the subject matter pertaining to “sgRNAs” cannot be ascertained, claims 6-7 cannot be searched/examined. Hence, claims 6-7 will not be further treated on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of treating a patient with a p53 mutant cancer comprising administering a miRNA targeting and binding to ZNF207.
Regarding the genus of “cancer having a TP53 mutation”, the instant specification at best appears to describe a p53 null cancer cell completely lacking p53, which is not representative of the cancer variants having various, different p53 mutations. 
Regarding the genus of miRNAs, the instant specification at best discloses the following in paragraph 0046: “As an example, miR-216a-5p displays a pairing region with a portion of ZNF207 3’ untranslated region.” The single disclosed miRNA species of miR-216a-5p is not representative of the entire genus of miRNAs binding to applicant’s elected ZNF207, let alone other genes “associated with spindle cell assembly checkpoint regulation” such as BRD7, PCID2, CDK9, MAD2L2, KDM1A, PUM2, GATA2, and TRIP12 as broadly recited in the instant case. Most importantly, the instant specification does not provide any adequate, sufficient written description support for the required structure-function correlation for applicant’s elected miRNA including the prophetically disclosed miR-216a-5p having the required treatment function for p53 mutant cancer. 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed genus at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Nature Medicine, 2011, 17:211-215) as evidenced by Shin et al. (International Journal of Oncology, 2009, 34:1645-1652).
Liu teaches a method of reducing p53 mutant prostate tumor volume comprising administering a lentiviral vector encoding miR-34a (“Lenti-34a”) into a mouse having p53 mutant prostate cancer cells, Du145. See Figure1f; Supplementary Figure 1a.
Liu does not disclose that miR-34a inhibits ZNF207.
Shin teaches that that predicted targets of miR-34a include “ZNF207”. See Table IV. 
Accordingly, Liu’s miR-34a administered to a subject having p53 mutant prostate cancer would necessarily and inherently inhibit ZNF207, absent objective evidence to the contrary, because it is inherent property of miR-34a to comprise a nucleotide sequence complementary to the 3’ UTR of ZNF207 as evidenced by the fact that ZNF207 is a predicted target of miR-34a as disclosed by Shin.
In view of the foregoing, claims 1-2 and 4-5 are anticipated by Liu et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (JCB, 2015, 209:235-246) in view of Kramer et al. (US 6,531,512 B1) and Hientz et al. (Oncotarget, Advance Publications, 2016, applicant’s citation).
It is noted that ZNF207 is also known as BuGZ.
Wan teaches a method of reducing the number of colon cancer cells of HT29 by treating the cells with “BuGZ siRNA”, wherein “HT29 cells have a point mutation in the transactivation domain of p53 (R273H)”. See Figures 2D, 2C; pages 237.
Wan teaches that inhibition of BuGZ contributes to “p53 activation” and can lead to p53-dependent cell death or cell cycle arrest in cancer cells thus can be one of “therapeutic targets in the effort of developing new antitumor drugs for cancer chemotherapy.” See page 241.
Wan does not expressly teach treating p53 mutant colon cancer by administration of “BuGZ siRNA”. Wan also does not teach further administering cisplatin.
Kramer teaches that a patient having p53-mutated colon cancer can be treated by administering cisplatin. See claims 1-4 and 9.
Hientz teaches that restoring the function of the tumor suppressor p53 is useful for cancer treatment in particular in combination “with conventional anticancer drugs” such that “synergistic effects” provided by the combination of a molecule (e.g., PRIMA-1) that provides “reactivation of p53” and cisplatin have been shown. See pages 7 and 19; Figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to administer Wan’s “BuGZ siRNA” to a subject having p53 mutant colon cancer. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to reduce the growth of p53 mutant colon cancer in a subject in need thereof, thereby treating cancer in the subject, because “BuGZ siRNA” was demonstrated to reduce the growth of p53 mutant colon cancer cells as evidenced by Wan thus one of ordinary skill in the art would have reasonably predicted that reduction of p53 mutant colon cancer cell growth would be achieved in a subject having the cancer by administration of Wan’s “BuGZ siRNA”. 
It would also have been obvious to one of ordinary skill in the art before the effective filing date to co-administer Wan’s “BuGZ siRNA” with cisplatin to a subject having p53 mutant colon cancer. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide greater treatment effects, because each of “BuGZ siRNA” and cisplatin was known to be useful for treating p53 mutated colon cancer as taught by Wan and Kramer, respectively, thus administering two anti-cancer agents would have been reasonably deemed to provide a greater anti-cancer effect compared to a single agent alone. Alternatively, one of ordinary skill in the art would have been motivated to co-administer the two agents in order to provide “synergistic effects”, because co-administration of cisplatin with an agent that activates/reactivates p53 was shown to provide “synergistic effects” as disclosed by Hientz, and because Wan’s “BuGZ siRNA” was taught to provide “p53 activation” leading to p53-dependent cancer cell death.
Accordingly, claims 1-2 and 8-9 taken as a whole would have been prima facie obvious before the effective filing date. 

 Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635